UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 29, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-124138 SIMMONS COMPANY (Exact name of registrant as specified in its charter) Delaware 20-0646221 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Concourse Parkway, Suite 800, Atlanta, Georgia 30328-6188 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (770) 512-7700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes:þNo:¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer: ¨Accelerated filer: ¨Non-accelerated filer: þ Smaller reporting company: ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes:¨No:þ The number of shares of the registrant’s common stock outstanding as of May 6, 2008: DOCUMENTS OR PARTS THEREOF INCORPORATED BY REFERENCE:None PART I — FINANCIAL INFORMATION Item 1.Financial Statements Simmons Company and Subsidiaries Unaudited Condensed Consolidated Statements of Income and Comprehensive Income (Loss) (In thousands) Quarters Ended March 29, March 31, 2008 2007 Net sales $ 276,881 $ 267,406 Cost of products sold 167,207 159,215 Gross profit 109,674 108,191 Operating expenses: Selling, general and administrative expenses 88,551 84,708 Amortization of intangibles 1,589 1,479 Licensing revenues (2,568 ) (3,193 ) 87,572 82,994 Operating income 22,102 25,197 Interest expense, net 17,815 18,389 Income before income taxes 4,287 6,808 Income tax expense 1,772 2,395 Net income 2,515 4,413 Other comprehensive income (loss): Foreign currency translation adjustment (5,364 ) 1,254 Comprehensive income (loss) $ (2,849 ) $ 5,667 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Simmons Company and Subsidiaries Condensed Consolidated Balance Sheets (In thousands) March 29, December 29, 2008 2007* (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 17,972 $ 27,520 Accounts receivable, less allowances for doubtful receivables, discounts and returns of $3,894 and $4,550 124,066 119,984 Inventories 39,148 35,207 Deferred income taxes 6,036 5,953 Prepaid expenses 9,783 11,167 Other current assets 8,357 8,161 Total current assets 205,362 207,992 Property, plant and equipment, net 90,909 87,449 Goodwill 538,568 540,126 Intangible assets, net 600,165 604,547 Other assets 40,934 37,539 Total assets $ 1,475,938 $ 1,477,653 * Derived from the Company's 2007 audited consolidated financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Simmons Company and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except share amounts) March 29, December 29, 2008 2007* (Unaudited) LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities: Current maturities of long-term debt $ 675 $ 772 Accounts payable 79,267 72,484 Accrued liabilities 81,405 96,366 Total current liabilities 161,347 169,622 Long-term debt 923,731 900,716 Deferred income taxes 190,687 190,321 Other 31,365 28,842 Total liabilities 1,307,130 1,289,501 Commitments and contingencies Stockholder's equity: Common stock, $0.01 par value: authorized - 1,000 shares; issued - 100 shares 1 1 Additional paid-in capital 100,610 100,613 Retained earnings 54,737 68,714 Accumulated other comprehensive income 13,460 18,824 Total stockholder's equity 168,808 188,152 Total liabilities and stockholder's equity $ 1,475,938 $ 1,477,653 * Derived from the Company's 2007 audited consolidated financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Simmons Company and Subsidiaries Unaudited Condensed Consolidated Statements of Cash Flows (In thousands) Quarters Ended March 29, March 31, 2008 2007 Cash flows from operating activities: Net income $ 2,515 $ 4,413 Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization 8,216 7,348 Provision for bad debts 910 958 Provision for deferred income taxes 735 1,934 Non-cash interest expense 6,093 5,556 Non-cash stock compensation expense (3 ) 119 Net changes in operating assets and liabilities: Accounts receivable (8,611 ) (16,524 ) Inventories (4,128 ) (5,489 ) Other current assets 1,136 (1,110 ) Accounts payable 7,003 14,858 Accrued liabilities (17,640 ) (8,300 ) Other, net (747 ) (9,157 ) Net cash used in operating activities (4,521 ) (5,394 ) Cash flows from investing activities: Purchases of property, plant and equipment (5,292 ) (4,227 ) Other, net - (96 ) Net cash used in investing activities (5,292 ) (4,323 ) Cash flows from financing activities: Borrowings on revolving loan 17,500 - Payments of other debt (143 ) (141 ) Dividend to Simmons Holdco, Inc. (16,492 ) - Purchase of common stock - (1 ) Net cash provided by (used in) financing activities 865 (142 ) Net effect of exchange rate changes on cash (600 ) 48 Change in cash and cash equivalents (9,548 ) (9,811 ) Cash and cash equivalents, beginning of period 27,520 20,784 Cash and cash equivalents, end of period $ 17,972 $ 10,973 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Simmons Company and Subsidiaries Unaudited Condensed Consolidated Statement of Changes in Stockholder’s Equity (In thousands, except share amounts) Accumulated Other Comprehensive Income (Loss) Additional Net Unrealized Gain (Loss) From Total Common Common Paid-In Retained Currency Benefit Stockholder's Shares Stock Capital Earnings Translation Plans Equity December 29, 2007 (audited) 100 $ 1 $ 100,613 $ 68,714 $ 19,179 $ (355 ) $ 188,152 Net income - - - 2,515 - - 2,515 Foreign currency translation - (5,364 ) - (5,364 ) Comprehensive income 2,515 (5,364 ) - (2,849 ) Stock compensation expense - - (3 ) - - - (3 ) Dividend to Simmons Holdco, Inc. - - - (16,492 ) - - (16,492 ) March 29, 2008 (unaudited) 100 $ 1 $ 100,610 $ 54,737 $ 13,815 $ (355 ) $ 168,808 The accompanying notes are an integral part of these consolidated financial statements. 5 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements A. Basis of Presentation Simmons Company (“Holdings”) is a holding company with no operating assets.Through its wholly-owned subsidiary THL-SC Bedding Company, which is also a holding company, Simmons Company owns the common stock of Simmons Bedding Company.All of Simmons Company’s business operations are conducted by Simmons Bedding Company and its direct and indirect subsidiaries (collectively “Simmons Bedding”).Simmons Company, together with its subsidiaries (collectively the “Company” or “Simmons Company”), is one of the largest bedding manufacturers in North America. These condensed consolidated financial statements of the Company are unaudited, and have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) and Rule 10-01 of Regulation S-X for interim financial information.The accompanying unaudited condensed consolidated financial statements contain all adjustments, which, in the opinion of management, are necessary to present fairly the financial position of the Company as of March 29, 2008, and its results of operations and cash flows for the periods presented herein.All adjustments in the periods presented herein are normal and recurring in nature unless otherwise disclosed.These unaudited condensed consolidated financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 29, 2007.Operating results for the period ended March 29, 2008 are not necessarily indicative of future results that may be expected for the fiscal year ending December 27, 2008 or for any future period. The preparation of unaudited condensed consolidated financial statements in conformity with GAAP includes some amounts that are based upon management estimates and judgments. Future actual results could differ from such current estimates. B.Inventories A summary of inventories follows (in thousands): March 29, December 29, 2008 2007 Raw materials $ 25,765 $ 22,669 Work-in-progress 1,117 1,122 Finished goods 12,266 11,416 $ 39,148 $ 35,207 C.Goodwill The changes in the carrying amount of goodwill for the quarter ended March 29, 2008 are as follows (in thousands): Domestic Canada Consolidated Balance as of December 29, 2007 $ 500,221 $ 39,905 $ 540,126 Foreign currency translation adjustment - (1,554 ) (1,554 ) Other (4 ) - (4 ) Balance as of March 29, 2008 $ 500,217 $ 38,351 $ 538,568 D.Warranties The conventional innerspring bedding products that the Company currently manufactures generally include a non-prorated warranty of ten years.The conventional specialty bedding products that the Company currently manufactures generally include a non-prorated warranty of twenty to twenty-five years.The Company’s juvenile bedding products have warranty periods ranging from five years to a lifetime.The Company records the estimated cost of warranty claims when its products are sold.The Company’s new products undergo extensive quality control testing and are generally constructed using similar techniques and materials of our historical products.Therefore, the Company estimates the cost of warranty claims based on historical sales and warranty returns and the current average costs to settle a warranty claim.The Company includes the estimated impact of recoverable salvage value in the calculation of the current average costs to settle a warranty claim. The following table presents a reconciliation of the Company’s warranty accrual for the quarters ended March 29, 2008 and March 31, 2007 (in thousands): March 29, March 31, 2008 2007 Balance at beginning of period $ 4,291 $ 3,668 Additional warranties issued 770 543 Warranty settlements (546 ) (443 ) Accruals related to pre-existing warranties (including change in estimate) 61 85 Balance at end of period $ 4,576 $ 3,853 6 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements E. Long-Term Debt A summary of long-term debt follows (in thousands): March 29, December 29, 2008 2007 Senior credit facility: Revolving loan $ 17,500 $ - Tranche D term loan 465,000 465,000 Total senior credit facility 482,500 465,000 7.875% senior subordinated notes due 2014 200,000 200,000 10.0% senior discount notes, due 2014, net of discount of $41,264 and $46,835, respectively 227,736 222,165 Other, including capital lease obligations 14,170 14,323 924,406 901,488 Less current portion (675 ) (772 ) $ 923,731 $ 900,716 The Company has a $75.0 million revolving loan facility which can be used for borrowings and letters of credit.At March 29, 2008, $17.5 million was outstanding under the revolving loan facility and the Company had approximately $48.2 million available to borrow after taking into account $9.3 million that was reserved for the Company’s reimbursement obligations with respect to outstanding letters of credit. The weighted average interest rate per annum in effect as of March 29, 2008 for the senior credit facility was 5.6%. As of March 29, 2008, the Company was in compliance with all of its financial covenants in its loan agreements. 7 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements F.Segment Information The Company has determined that it has two reportable segments organized by geographic area, Domestic (including Puerto Rico) and Canada.Both segments manufacture, sell and distribute premium branded bedding products to retail customers and institutional users of bedding products, such as the hospitality industry. The Company evaluates segment performance and allocates resources based on net sales and Adjusted EBITDA. Adjusted EBITDA differs from the term “EBITDA” as it is commonly used. In addition to adjusting net income to exclude interest expense, income taxes, depreciation and amortization, Adjusted EBITDA also adjusts net income by excluding items or expenses not typically excluded in the calculation of “EBITDA” such as management fees and unusual or non-recurring items as defined by the Company’s senior credit facility. Management believes the aforementioned approach is the most informative representation of how management evaluates performance. Adjusted EBITDA does not represent net income or cash flow from operations as those terms are defined by GAAP and does not necessarily indicate whether cash flows will be sufficient to fund cash needs. The following tables summarize our segment information for the quarters ended March 29, 2008 and March 31, 2007: Quarter Ended March 29, 2008 (In thousands) Domestic Canada Eliminations Totals Net sales to external customers $ 245,002 $ 31,879 $ - $ 276,881 Intersegment net sales 63 - (63 ) - Adjusted EBITDA 30,292 2,689 - 32,981 Depreciation and amortization expense 6,881 1,335 - 8,216 Expenditures for long-lived assets 4,413 879 - 5,292 Segment assets 1,437,384 174,134 (135,580 ) 1,475,938 Reconciliation of net income to Adjusted EBITDA: Net income (loss) $ 3,418 $ (903 ) $ - $ 2,515 Depreciation and amortization 6,881 1,335 - 8,216 Income taxes 2,253 (481 ) - 1,772 Interest expense, net 15,814 2,001 - 17,815 Interest income 17 114 - 131 Transaction expenses including integration costs 107 - - 107 Non-recurring professional service fees 408 - - 408 Relocation of manufacturing and Canada corporate facilities 485 73 - 558 Reorganization expense including management severance 275 - - 275 Management fees (35 ) 523 - 488 ERP system implementation costs 482 - - 482 (Gain) loss on foreign currency 404 (605 ) - (201 ) State taxes in lieu of income taxes 106 - - 106 Other (323 ) 632 - 309 Adjusted EBITDA $ 30,292 $ 2,689 $ - $ 32,981 8 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements Quarter Ended March 31, 2007 (In thousands) Domestic Canada Eliminations Totals Net sales to external customers $ 238,002 $ 29,404 $ - $ 267,406 Intersegment net sales 225 - (225 ) - Adjusted EBITDA 32,479 3,622 - 36,101 Depreciation and amortization expense 6,287 1,061 - 7,348 Expenditures for long-lived assets 3,816 411 - 4,227 Segment assets 1,375,379 147,467 (115,987 ) 1,406,859 Reconciliation of net income to Adjusted EBITDA: Net income (loss) $ 4,440 $ (27 ) $ - $ 4,413 Depreciation and amortization 6,287 1,061 - 7,348 Income taxes 2,429 (34 ) - 2,395 Interest expense, net 16,603 1,786 - 18,389 Interest income 334 33 - 367 Reorganization expense including management severance 497 123 - 620 Management fees 465 - - 465 Transaction related expenses 585 - - 585 Non-cash stock compensation expense 119 - - 119 Conversion costs associated with meeting new flammability standard 913 - - 913 Loss on foreign currency transactions - 95 - 95 State taxes in lieu of income taxes 130 - - 130 Other (323 ) 585 - 262 Adjusted EBITDA $ 32,479 $ 3,622 $ - $ 36,101 9 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements G.Commitments and Contingencies From time to time, the Company has been involved in various legal proceedings.The Company believes these are routine in nature and incidental to the conduct of the Company’s business, and that none of this litigation, if determined adversely to the Company, would have a material adverse effect on the Company’s financial condition or results of its operations. Simmons Holdco, Inc. (“Simmons Holdco”), a holding company that wholly owns the Company, has a $300.0 million senior unsecured loan (“Toggle Loan”).The Company does not guarantee nor have any of its assets pledged as collateral under the Toggle Loan.The Toggle Loan is structurally subordinated in right of payment to any existing and future liabilities of the Company. Although the Company is not obligated to make cash distributions to service principal and interest on the Toggle Loan, Simmons Holdco is dependent on the cash flow of the Company to meet the interest and principal payments under the Toggle Loan.The Toggle Loan is not included in the financial statements of the Company.In February 2008, the Company provided $16.3 million of cash in the form a dividend to Simmons Holdco so that the interest coupon on the Toggle Loan could be paid.Simmons Holdco has elected to pay its next interest payment of $12.3 million due on the Toggle Loan in August 2008 in cash. H.Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 157, Fair Value Measurements (“SFAS 157”).SFAS 157 addresses the measurement of fair value by companies when they are required to use a fair value measure for recognition or disclosure purposes under GAAP.SFAS 157 provides a common definition of fair value to be used throughout GAAP, which is intended to make the measurement of fair value more consistent and comparable and improve disclosures about those measures.SFAS 157 clarifies the principal that fair value should be based on the assumptions market participants would use when pricing an asset or liability and establishes a fair value hierarchy that prioritizes the information used to develop those assumptions.In February 2008, the Financial Accounting Standards Board (“FASB”) issued Financial Statement Position (“FSP”) No. 157-1, Application of FASB Statement No. 157 to FASB Statement No. 13 and Other Accounting Pronouncements That Address Fair Value Measurements for Purposes of Lease Classification or Measurement under Statement 13,which removed leasing transactions accounted for under Statement 13 and related guidance from the scope of SFAS 157, andFSP No. 157-2, Partial Deferral of the Effective Date of Statement 157 (“FSP 157-2”), which deferred the effective date of SFAS 157 for all nonfinancial assets and liabilities, except those that are recognized or disclosed in the financial statements at fair value at least annually, to fiscal years beginning after November 15, 2008.The Company implemented SFAS 157 for financial assets and liabilities at the beginning of its fiscal year 2008 and elected to defer the adoption of SFAS 157 for nonfinancial assets and liabilities until the beginning of its fiscal year 2009 as allowed under FSP 157-2.The implementation of SFAS 157 for financial assets and liabilities did not have a material impact on the Company’s consolidated financial position and results of operations.The Company is still assessing the impact of adopting SFAS 157 for nonfinancial assets and liabilities will have to its consolidated financial position and results of operations.The major categories of assets and liabilities that are measured at fair value, for which the Company has not applied the provisions of SFAS 157, are as follows: reporting units measured at fair value in the first step of the Company’s goodwill impairment testing and indefinite-lived intangible assets measured at fair value for impairment testing. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No. 115(“SFAS 159”).SFAS 159 permits an entity to choose to measure many financial instruments and certain other items at fair value at specified election dates.
